TEMPLE, J.
This is an appeal from an order settling the first annual account of the administrator. The appeal was submitted at the same time as the appeal from the order settling the final account, a case similarly entitled, and numbered S. F. No. 1327 (125 Cal. 242, 73 Am. St. Rep. 40, 57 Pac. 991). As will appear from the opinion rendered in that case, it is not necessary to reverse or modify the order entered to give the appellant all the protection he can properly obtain, and that he was not injured by the ruling striking out the evidence introduced by him. The order is affirmed.
We concur: McFarland, J.; Henshaw, J.